 



Exhibit 10.1

WESTERN NATIONAL BANK
508 WEST WALL STREET, SUITE 1100
MIDLAND, TEXAS
79701

December 22, 2004

Dawson Geophysical Company
508 W. Wall Street, Ste. 800
Midland, Texas 79701

     
             RE:
  Revolving Line of Credit Loan from Western National Bank to Dawson Geophysical
Company

Gentlemen:

     Western National Bank (“Western” or the “Bank”) hereby commits to provide
to Dawson Geophysical Company (alternatively “Dawson Geophysical” or the
"Borrower”) a revolving line of credit loan in the amount of TEN MILLION AND
NO/DOLLARS ($10,000,000.00) (the Loan”). The Loan will be evidenced by a
Revolving Line of Credit Note, of even date herewith, in the original face
amount of TEN MILLION AND NO/Dollars ($10,000,000.00) (the “Note”) and secured
by that certain Security Agreement, dated December 22, 2004 covering those
accounts receivables described therein (the “Security Agreement”). From time to
time, the Security Agreement, and any financing statements filed to perfect the
security interest created thereunder, may be collectively referred to herein as
the “Security Instruments”.

Western hereby agrees to advance grants the Loan to Borrower, subject to the
following terms and conditions:

I. TERMS

Agreement

This letter agreement, dated as of December 22, 2004, (the “Agreement”) and any
extensions, renewals, or modifications hereof.

Borrower

Dawson Geophysical Company

1



--------------------------------------------------------------------------------



 



Bank

Western National Bank

Commitment

The lesser of the following amounts: (a) the face amount of the Note; or (b) the
Borrowing Base then in effect.

Rate

Interest under the Note shall accrue at an annual rate equal to the Prime Rate
but in no event to be less than five percent (5.0%). For purposes of this
Agreement, the “Prime Rate” shall be defined as that rate established as the
prime rate in the money rate table of The Wall Street Journal, a Dow Jones
publication, as of each Business Day, as hereinafter defined, (and for holidays
or weekends, the Prime Rate shall be the prime rate published in that money rate
table of The Wall Street Journal, as of the close of business on the most recent
Business Day immediately preceding such weekend or holiday). Without notice to
the Borrower or any other person, the Prime Rate may change from time to time
pursuant to the preceding sentence, with the effective date of each change to be
the effective date reflected in the money rate table of The Wall Street Journal.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Bank may make commercial
loans or other loans at rates of interest at, above, or below the Prime Rate.
“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
for commercial banks under the laws of the State of Texas.

Security

The Loan shall be secured by the Security Instrument.

Structure

Under the Revolver Note, funds will be available on a revolving basis through
December 22, 2005, the maturity date of the Revolver Loan (the “Revolving
Period”). During the Revolving Period, the Borrower may borrow, repay, and
reborrow funds as long as the aggregate amount (including outstanding letters of
credit) does not exceed the Commitment.

Borrowing Base

At any time, and from time to time, the amounts outstanding under the Revolver
Note shall not exceed the lesser of: (a) the face amount of the Revolver Note;
or (b) the Borrowing Base, as determined from time to time by the Bank, acting
in its sole and unlimited discretion (said lesser amount being referred to
herein as the “Revolver Commitment”). As used in this Agreement,

2



--------------------------------------------------------------------------------



 



the term “Borrowing Base” shall mean an amount equal to seventy-five percent
(75%) of the Borrower’s Eligible Accounts.

     For the purposes of this Agreement, the term “Eligible Account” shall mean
an account receivable of any of the Borrower (net of any credit balance, trade
discount, or unbilled amount or retention) that is contractually due, for which
each of the following statements is accurate and complete (and the Borrower, by
including such account receivable in any computation of the Borrowing Base shall
be deemed to represent and warrant to the Bank the accuracy and completeness of
such statements):



a.   Said account receivable is a binding and valid obligation of the obligor
thereon, in full force and effect, and enforceable in accordance with its terms;
  b.   Said account receivable is genuine, in all respects, as appearing on its
face as represented in the books and records of Borrower, and all information
set forth therein is true and correct;   c.   Said account receivable is free of
all default of any party thereto, counterclaims, offsets, and defenses, and from
any rescission, cancellation, or avoidance, and all right thereof, whether by
operation of law or otherwise;   d.   The payment of said account receivable is
not more than ninety (90) days past due the invoice date thereof;   e.   Said
account receivable is free of concessions or understandings with the obligor
thereon of any kind not disclosed to and approved by the Bank in writing;   f.  
Said account receivable is, and at all times will be, free and clear of all
liens except those in favor of the Bank;   g.   Said account receivable is not a
receivable arising from intercompany indebtedness existing between or among any
of the Borrower;   h.   Said account receivable is derived from sales made or
services rendered to the obligor in the ordinary course of the business of the
Borrower;   i.   The obligor on said account receivable (i) is located within
the United States or the District of Columbia; (ii) is not the subject of any
bankruptcy or insolvency proceeding, nor has a trustee or receiver been
appointed for all or a substantial part of its property, nor has said obligor
made an assignment for the benefit of creditors, admitted its inability to pay
its debts as they mature or suspended its business, (iii) is not affiliated,

3



--------------------------------------------------------------------------------



 



    directly or indirectly, with Borrower, as a subsidiary or affiliate,
employee or otherwise; and (iv) is not a state or federal government department,
commission, board, bureau, or agency;



j.   Said account receivable did not arise from a single customer whose accounts
receivable to Borrower constitute more than twenty-five percent (25%) of
Borrower’s accounts receivable;   k.   Said account receivable is not owed by a
customer whose principal place of business is located in a foreign country; and
  l.   Said account receivable did not arise from sales to an obligor as to whom
fifteen percent (15%) or more of the total accounts receivable owing by such
obligor to the Borrower are delinquent accounts receivable (that is, an account
that is more than ninety (90) days delinquent).

The Borrower may request in writing an increase in the Borrowing Base, such
request to be accompanied by a description and evaluation of any additional
collateral to be provided by the Bank. The Bank may evaluate such for an
increase in its sole and absolute discretion, and in conjunction with such
evaluation, may conduct a full credit analysis of the Borrower and the existing
or additional collateral.

If the aggregate amounts outstanding under the Note exceeds the Revolver
Commitment at any time, the Bank will provide written notice of that event to
Borrower. On or before the tenth (10th) day following receipt of such
notification by Borrower, Borrower will either, at the direction of the Bank,
acting in its sole and absolute discretion: (a) make a mandatory payment to the
Bank of the principal of the Note in an amount at least equal to the amount
necessary to cause the outstanding principal balance of the Note to be less than
or equal to the Revolver Commitment; or (b) create liens on other assets of
Borrower, satisfactory in nature, quantity, and value to the Bank, acting in its
sole discretion, said assets to have a fair market value sufficient to at least
equal to the amount necessary to cause the outstanding principal balance of the
Note to be less than or equal to the Revolver Commitment.

Purpose

Funds from the Loan shall be to provide working capital to offset the increase
in receivables due to the significant growth in Borrower’s business. No proceeds
from the Loan shall be used for the purpose of purchasing or carrying margin
stock in violation of Regulations G, U, or X of the Board of Governors of the
Federal Reserve System.

Maturity Date

As stated, the maturity date of the Note is December 22, 2005.

4



--------------------------------------------------------------------------------



 



II. REPRESENTATIONS AND WARRANTIES

     A. Good Standing and Identity. The Borrower is a corporation, duly
organized and in good standing under the laws of Texas. The Borrower’s legal
name is that reflected in the address of this Agreement. Borrower has the power
to own its property and to carry on its business in each jurisdiction in which
the Borrower operates.

     B. Authority and Compliance. The Borrower has full power and authority to
enter into this Agreement, to make the borrowing hereunder, to execute and
deliver the Note, to mortgage those interests covered by the Security
Instruments, and to incur the obligations provided for herein, all of which will
be duly authorized by all proper and necessary corporate action. No consent or
approval of any public authority is required as a condition to the validity of
this Agreement, the Note, and the Security Instrument, and Borrower is in
compliance with all laws and regulatory requirements to which he is subject.

     C. Litigation. There are no proceedings pending or, to the knowledge of
Borrower, threatened before any court or administrative agency that will or may
have a material adverse effect on the financial condition or operations of
Borrower, except as disclosed to the Bank in writing prior to the date of this
Agreement.

     D. Ownership of Assets. As of the date of this Agreement, Borrower has good
title to the interests covered by the Security Instruments and any other
collateral pledged and the other collateral is owned free and clear of liens.
Borrower will at all times maintain its tangible property, real and personal, in
good order and repair, taking into consideration reasonable wear and tear.

     E. Taxes. All income taxes and other taxes due and payable through the date
of this Agreement have been paid prior to becoming delinquent.

     F. Financial Statements. The books and records of the Borrower properly
reflect the financial condition of the Borrower in all material respects, and
there has been no material change in Borrower’s financial condition as
represented in its most recent financial statements.

     G. Hazardous Wastes and Substances. To the best knowledge of the Borrower,
the Borrower and its properties are in compliance with applicable state and
federal environmental laws and regulations and the Borrower is not aware of and
has not received any notice of any violation of any applicable state or federal
environmental law or regulation and there has not heretofore been filed any
complaint, nor commenced any administrative procedure, against the Borrower or
any of its predecessors, alleging a violation of any environmental law or
regulation. Currently and from time to time, the Borrower, in the course of its
regular business, may use or generate on a portion of its properties materials
which are Hazardous Materials, as hereinafter defined. The Borrower has and will
make a good faith attempt to comply with all applicable statutes and regulations
in the use, generation and disposal of such materials. To the best of its
knowledge, the Borrower has not otherwise installed, used, generated, stored or
disposed of any hazardous waste, toxic substance, asbestos or related material
(“Hazardous Materials”) on its properties. For the purposes of this Agreement,
Hazardous Materials shall include, but shall not be limited to, substances
defined as “hazardous substances” or “toxic substances” in the

5



--------------------------------------------------------------------------------



 



Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9061, et seq., Hazardous Materials Transportation Act, 49
U.S.C. §1802, et seq., and the Resource Conservation and Recovery Act, 42 U.S.C.
§6901, et seq., or as “hazardous substances,” “hazardous waste” or “pollutant or
contaminant” in any other applicable federal, state or local environmental law
or regulation. There do not exist upon any property owned by Borrower any
underground storage tanks or facilities, and to the knowledge of Borrower, none
of such property has ever been used for the treatment, storage, recycling, or
disposal of any Hazardous Materials.

III. CONDITIONS PRECEDENT

     The provisions of this Agreement will serve as the proposed terms of the
borrowing arrangements. Prior to any funds being made available, Borrower will
execute and deliver to the Bank, in form and substance satisfactory to the Bank,
this Agreement, the Note, and the Security Instruments.

IV. COVENANTS

     Unless the Bank will otherwise consent in writing, and so long as any debt
remains outstanding or the commitment still available, the Borrower agrees to
comply with the following covenants:

     A. Affirmative Covenants.

1. As soon as available, but in any event not later than ninety (90) days after
the end of each fiscal year, Borrower will provide financial statements,
covering Borrower as of the end of such year and the related statements of
income and changes in cash flows for such year, with the first year ending on
September 30, 2004, such statements to be audited by an independent certified
accountant and to be prepared according to generally accepted accounting
principals, consistently applied (“GAAP”).

2. Within ninety (90) days of the end of each calendar quarter, with the first
quarter ending on December 31, 2004, the Borrower will submit to the Bank a
financial statement reflecting Borrower’s financial performance during the
previous calendar quarter, such statements to be reviewed by an independent
certified accountant and to be prepared according to GAAP.

    3. Within thirty (30) days of the end of each calendar month, Borrower shall
provide internally prepared financial statements reflecting Borrower’s financial
performance during the previous month, such statements to be prepared according
GAAP.

    4. Within thirty (30) days of the end of each calendar month, Borrower shall
provide monthly accounts receivable aging reports.

6



--------------------------------------------------------------------------------



 



5. Within thirty (30) days of transmitting any tax return to any governmental
authority, the Borrower will submit to the Bank a copy of that tax return.

    6. Within thirty (30) days following the end of each calendar month,
Borrower shall provide a monthly borrowing base report and compliance
certificate.

7. Borrower shall maintain an average Cash Flow Coverage Ratio of not less than
1.50 to 1.0, calculated monthly, beginning on January 31, 2005, from the date of
the Loan to maturity. For purposes of this Agreement, “Cash Flow Coverage Ratio”
means, with respect to any period of calculation thereof, the ratio of the sum
of (i) the net income (or loss) from continuing operations of Borrower during
such period calculated after any and all distributions to shareholders, plus
(ii) interest, depreciation, depletion, and amortization expenses of Borrower
during such period, less (iii) gains from the sale of any assets; plus (iv)
losses from the sale of any assets; less (v) extraordinary adjustments to net
income divided by (vi) scheduled capital lease obligations and Principal and
Interest payments, all determined in accordance with GAAP.

8. Borrow shall maintain a Current Ratio of not less than 1.50 to 1.0, measured
monthly, beginning on January 31, 2005, from the date of the Loan to maturity.
For purposes of this Agreement, “Current Ratio” means, with respect ot any
period of calculation thereof, the ratio of the sum of (i) current assets, plus
(ii) availability under the Revolver Loan, divided by (iii) current liabilities.
Current assets shall include a minimum balance of cash plus marketable
securities of not less than $3,500,000.00.

9. Borrower shall submit copies of all financial statements, reports notices and
proxy statements sent or made available generally by the Borrower to its
shareholders, of all regular and periodic reports and all private placement
memorandums and all registration statements and prospectuses, if any, filed by
the Borrower with any securities exchange or with the Security Exchange
Commission; and all press releases and other statements made available generally
by the Borrower to the public concerning material changes in the business of the
Borrower upon their becoming available, but in no event later than 10 days after
the same sent.

10. Borrower shall maintain a minimum Tangible Net Worth of $40,000,000.00, to
be measured monthly. “Tangible Net Worth” means the excess, if any, of the total
assets of any person over all items of indebtedness, obligations, or liability
which would be classified as liabilities of that person, for the time period to
be measured, each to be determined in accordance with Tax Basis; provided,
however, that for the purposes of any such computation of Tangible Net Worth,
“assets” will not include (a) goodwill (whether representing the excess of cost
over book value of assets acquired or otherwise), and (b) patents, trademarks,
trade names, copyrights, franchises, and deferred charges.

    11. For any time period for which reporting is required, Borrower will
maintain a Debt to Tangible Net Worth ratio of at least 1.50 to 1.00. For
purposes of this paragraph, “Debt” means as to any person, all liabilities,
obligations, and indebtedness to

7



--------------------------------------------------------------------------------



 



any person, of any kind or nature, now or hereafter owing, arising, due or
payable, howsoever evidenced, created, incurred, acquired or owing, whether
primary, secondary, direct, contingent, fixed, or otherwise, and “Tangible Net
Worth” is defined in paragraph 10 above.

12. The Borrower will maintain its existence in good standing and comply with
all laws, regulations and governmental requirements applicable to it or to any
of its property, business operations and transactions.

13. The Borrower will promptly pay any reasonable costs incurred by the Bank in
connection with the preparation or enforcement of this Agreement, the Notes, the
Security Instruments, and any other documentation executed concurrently
herewith.

14. The Borrower will remain in substantial compliance with same and will not
place or permit to be placed any Hazardous Materials on any of its properties in
violation of applicable state and federal environmental laws. In the event that
the Borrower should discover any Hazardous Materials on any of its properties
that could result in a breach of the foregoing covenant, the Borrower shall
notify the Bank within three (3) days after such discovery. The Borrower shall
dispose of all material amounts of Hazardous Materials that it generates only at
facilities or with carriers that maintain valid governmental permits under the
Resource Conservation and Recovery Act, 42 U.S.C. §6901. In the event of any
notice or filing of any procedure against the Borrower alleging a violation of
any environmental law or regulation, the Borrower shall give notice to the Bank
within five (5) days after receiving notice of such notice or filing.

15. The Borrower will provide such other information as the Bank may reasonably
request from time to time in its sole discretion.

B. Negative Covenants.

1. The Borrower will not m ake any change in its present accounting method or
change its present fiscal year.

2. The Borrower will not m ake any substantial change in the nature of its
business as now conducted.

3. The Borrower will not reorganize or merge with any other entity, without the
prior written consent of the Bank.

4. With respect to the Borrower’s interest in any of the properties covered by
the Security Instrument, the Borrower will not sell, contract to sell, convey,
assign, transfer, mortgage, pledge, hypothecate, encumber, or in any way
alienate that interest in such properties, without the consent of the Bank.

8



--------------------------------------------------------------------------------



 



     5. Borrower shall not pay any dividends or distributions to shareholders
with the exception of those used to pay income tax liabilities incurred in
connection with the Borrower’s business.

V. EVENTS OF DEFAULT

  The occurrence and continuing existence of any one of the following will
constitute an Event of Default under this Agreement and the Note:

     A. Borrower fails to pay when due any principal, interest, or other amount
payable under this Agreement, the Note, or any other promissory notes executed
or guaranteed by the Borrower in favor of the Bank;

     B. Any representation or warranty made by the Borrower hereunder or in any
related collateral security or other documents entered into with the Bank proves
to be at any time incorrect in any significant respect;

     C. The Borrower fails to observe or perform any covenant, obligation,
agreement, or other provision contained herein or in any other contract or
instrument executed in connection herewith;

     D. Any default or defined Event of Default under any security agreement,
deed of trust, promissory note, loan agreement or other contract or instrument
executed by the Borrower pursuant to, or as required by, this Agreement;

     E. Any final judgment or judgments for the payment of money is rendered
against Borrower and is not be satisfied or discharged at least thirty (30) days
prior to the date on which any of their assets could be lawfully sold to satisfy
such judgment or judgments, unless Borrower brings litigation to stay same; or

     F. Borrower: (a) becomes insolvent, or suffers or consents to, or applies
for the appointment of a receiver, trustee, custodian or liquidator for himself
or any of his property, or generally fails to pay his debts as they become due,
or makes a general assignment for the benefit of creditors; or (b) files a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as recodified from
time to time (“Bankruptcy Code”), or as now or hereafter in effect, or any
involuntary petition or proceeding pursuant to said Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy or reorganization or
other relief for debtors is filed or commenced against Borrower; or (c) files
any answer admitting the jurisdiction of the court and the material allegations
of any such involuntary petition; or (d) is adjudicated a bankrupt, under said
Bankruptcy Code or any other state or federal law relating to bankruptcy,
reorganization, or other relief for debtors.

9



--------------------------------------------------------------------------------



 



VI. REMEDIES

     If any Event of Default occurs, any term hereof or of the Note to the
contrary notwithstanding, the Note shall at the Bank’s option become immediately
due and payable. In addition, the obligation, if any, of the Bank to permit
further borrowings hereunder will immediately cease and terminate and the Bank
will have all rights, powers, and remedies available under this Agreement, the
Note, or other contracts or instruments executed in connection herewith, or
accorded by law, including, without limitation, the right to resort to any or
all of the collateral and to exercise any or all of its rights, powers, or
remedies at any time and from time to time after the occurrence of an Event of
Default.

     ONCE AN EVENT OF DEFAULT HAS OCCURRED, WESTERN MAY PURSUE THE REMEDIES
PROVIDED FOR IN THIS AGREEMENT, THE NOTE, AND THE SECURITY INSTRUMENTS WITHOUT
PRESENTMENT, DEMAND, PROTEST, NOTICE OF ACCELERATION, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF PROTEST OR NOTICE OF DISHONOR, OR ANY OTHER NOTICE OF ANY
KIND, ALL OF WHICH ARE EXPRESSLY WAIVED BY BORROWER.

     All rights, powers, and remedies of the Bank in connection with this
Agreement, the promissory notes or any other contract or instrument on which the
Borrower may at any time be obligated to the Bank (or any holder thereof) are
cumulative and not exclusive and will be in addition to any other rights,
powers, or remedies provided by law or equity, including without limitation the
right to set off any liability owing by the Bank to the Borrower (including sums
deposited in any deposit account of Borrower with the Bank) against any
liability of the Borrower to the Bank.

VII. WAIVER

     No delay, failure, or discontinuation by the Bank, or any holder of the
Note, in exercising any right, power, or remedy under this Agreement, the Note
or any other contract or instrument on which the Borrower may at any time be
obligated to the Bank (or any holder thereof) will affect or operate as waiver
of such right, power or remedy. Any waiver, permit, consent, or approval of any
kind by the Bank (or any holder of the Note), or of any provisions or conditions
of, or any breach or default under this Agreement, the Note or any other
contract or instrument on which the Borrower may at any time be obligated, must
be in writing and will be effective only to the extent set forth in such
writing.

10



--------------------------------------------------------------------------------



 



VIII. NOTICES

     All notices, requests, and demands given to or made upon the respective
parties must be in writing and shall be deemed to have been given or made: (1)
at the time of personal delivery thereof, (2) or two days after any of the same
are deposited in the U.S. Mail, first class and postage prepaid, addressed as
follows:

          Borrower:   Dawson Geophysical Company       508 West Wall Street,
Suite 800       Midland, Texas 79701           Western:   Western National Bank
      Attention: James R. Kreuz       508 West Wall Street, Suite 1100      
Midland, Texas 79701

or other such address as any party may designate by written notice to all other
parties.

IX. SUCCESSORS, ASSIGNMENTS

     This Agreement will be binding on and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors, and assigns of the
parties, provided, however, that this Agreement may not be assigned by the
Borrower without the prior written consent of the Bank. The Bank reserves the
right to sell, assign, transfer, negotiate, or grant participations in all or
any part of, or any interest in, the Bank’s rights and benefits under this
Agreement, the Note or any contracts or instruments relating thereto. In
connection therewith, the Bank may disclose all documents and information which
the Bank now has or may hereafter acquire relating to the loan or the Note, the
Borrower or his business, or any collateral required hereunder.

X. SEVERABILITY OF PROVISIONS

     If any of the provisions of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or any remaining provisions of this Agreement.

XI. VENUE AND JURISDICTION

     Any suit, action or proceeding against the Borrower arising out of or
relating to this Agreement or any judgment entered by any court in respect
thereof, may be brought or enforced in the courts of the State of Texas, County
of Midland, or in the United States District Court for the Western District of
Texas, as Western in its sole discretion may elect, and Borrower hereby submits
to the nonexclusive jurisdiction of such courts for the purpose of any such
suit, action or proceeding. The Borrower hereby irrevocably consents to service
of process in any suit, action or proceeding in any of said courts by the
mailing thereof by the Bank by registered or certified mail, postage prepaid, to
the Borrower, at the address set forth herein.

11



--------------------------------------------------------------------------------



 



     THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS THAT HE MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY OF SAID COURTS AND HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND ANY
RIGHT GRANTED BY STATUTE, RULE OR COURT OR OTHERWISE TO HAVE SUCH SUIT, ACTION
OR PROCEEDING TRIED BY A JURY.

XII. MISCELLANEOUS

     A. Texas Law Applicable. This Agreement, the Note, the Security
Instruments, and any contracts or instruments relating thereto, shall be
governed by and construed in accordance with the laws of the State of Texas,
except to the extent that the Bank has greater rights or remedies under federal
law or the law of any jurisdiction in which the collateral properties are
located, in which case such choice of Texas law shall not be deemed to deprive
the Bank of such rights and remedies under federal law or the law of any
jurisdiction in which the collateral properties are located, in which case such
choice of Texas law shall not be deemed to deprive the Bank of such rights and
remedies as may be available under such law.

     B. Notice of Final Agreement. THIS AGREEMENT, THE NOTE, ANY CONTRACTS OR
INSTRUMENTS RELATING THERETO, REPRESENT THE ENTIRE AGREEMENT BETWEEN THE
PARTIES, AND IT IS EXPRESSLY UNDERSTOOD THAT ALL PRIOR CONVERSATIONS OR
MEMORANDA BETWEEN THE PARTIES REGARDING THE TERMS OF THIS AGREEMENT SHALL BE
SUPERSEDED BY THIS AGREEMENT. ANY AMENDMENT, APPROVAL, OR WAIVER BY WESTERN OF
THE TERMS OF THIS AGREEMENT, THE NOTE AND ANY CONTRACTS OR INSTRUMENTS RELATING
THERETO, MUST BE IN WRITING OR CONFIRMED WRITING, AND SHALL BE EFFECTIVE ONLY TO
THE EXTENT SPECIFICALLY SET FORTH IN SUCH WRITING. THIS AGREEMENT, IN
CONJUNCTION WITH THE NOTE AND ANY CONTRACTS OR INSTRUMENTS RELATING THERETO,
SHALL SERVE TO EVIDENCE THE TERMS OF THE ENTIRE AGREEMENT BETWEEN THE PARTIES.

12



--------------------------------------------------------------------------------



 



     Please acknowledge your acceptance of and agreement to the terms of this
Agreement by dating and executing where indicated.

          Very truly yours,           WESTERN NATIONAL BANK           By:    /s/
JAMES B. KREUZ      

--------------------------------------------------------------------------------

           James R. Kreuz             Senior Vice President

AGREED TO AND ACCEPTED THIS
22nd DAY OF DECEMBER 2004.

BORROWER:

DAWSON GEOPHYSICAL COMPANY

     
By:
   /s/ STEPHEN C. JUMPER

 

--------------------------------------------------------------------------------

     Stephen C. Jumper, President
 
   
By:
   /s/ L. DECKER DAWSON

 

--------------------------------------------------------------------------------


       L. Decker Dawson,

       Chairman of the Board

13